Opinion by
Smith, J.,
On the death of the testator, the sole right to administration of his estate, including the completion of his executory contracts, vested in his executors. They acquired absolute control over the personal estate-and the management of his business, and must account therefor, in strict accordance with law. “ By the execution of the contract the estate of the vendor is *111converted into personal property, and over that, for purposes of collection and administration, the personal representatives have absolute and unlimited control: ” Mining Association v. Reed, 80 Pa. 38. They may, under a decree to that effect by the orphans’ court, carry the contract into specific execution by deed, in accordance with the terms of the agreement. Such conveyance by them will have all the force and effect of a deed executed by the testator in his lifetime. The executors are the responsible agents of the law to receive the purchase money thus accruing and to distribute it as the law directs. A decree for specific performance on the application of the executors may be carried into effect without notice to the widow or heirs; they are not necessary parties to the proceeding.
It appears, by the decree and opinion of the learned court below, that it was not intended to encroach upon the functions, of the executors or to preclude the widow from securing her rights under the exemption laws. The evident purpose was to recognize the rights of both parties. This could best be done by having the balance of purchase money due on the contract pass through the authorized channel for its reception and disbursement.
It is contended on behalf of the appellant that inasmuch as the widow’s appraisement, which was duly confirmed, specified f300 of moneys due the testator under a certain contract with Robert H. Shaw, this constituted a specific appropriation of moneys in Shaw’s hands, and that, therefore, she was entitled to call upon Shaw directly for the money, irrespective of the rights and duties of the executors. To this we cannot assent. All property and money set apart for the widow and children under the act of 1851 and its supplements, must pass through the hands of the executors or administrators. An exception is made by the third section of the act of June 4, 1883, where the value of the decedent’s estate does not exceed $300. The election of the widow in the present case must be viewed as an exercise of the right to select money rather than property. Designating the Shaw contract as the source of the fund is entirely consistent with this view: Seller’s Estate, 82 Pa. 153. The claim is “ out of moneys,” due on articles of agreement between the decedent and Shaw; it is not to the agreement itself, or the interest of the decedent therein. The rights of *112the parties do not depend on an appraisement. Appraisements are necessary only to determine the value of property which the widow elects to retain. In such cases confirmation by the court is also necessary to establish the widow’s right to the property, and in this respect is for the protection alike of the widow and of the executors. But where the widow elects to take money no appraisement is necessary. “ To appraise money is to count it; and counting’ answers all the purposes of an appraisement:” Peterman’s Appeal, 76 Pa. 116. The designation of money due on the Shaw contract is not conclusive of the rights of the widow or of the executors, and will not preclude payment of her demand by the executors from any moneys in hand. It might well be omitted from the appraisement. The contention of the appellant would restrict the claim of the widow to the proceeds of the Shaw contract, and, in case this proved worthless, would preclude her from all claim to other moneys of the estate held by the executors. With its payment from funds of the estate the widow should be satisfied. She cannot be permitted to hamper or interfere with the executors in the orderly discharge of their duties.
The decree is affirmed.